Title: To Thomas Jefferson from William J. Stone, 8 October 1803
From: Stone, William J.
To: Jefferson, Thomas


          
            
              Sir
            
            Columbia (Va) Octo 8th. 1803
          
          I suppose that Louisiana will be laid off in States, and it will be necessary to have Registers of Land Offices appointed in each; when the arrangement is made I have no doubt but what you wou’d as soon give me such an appointment as any other person by your having sufficient recommendation and assurances of my capability of fulfilling the duties of the Office. You will please give me an answer on the subject and consider me as if I was satisfactorily recommended to you—your humble Servant
          
            W. J. Stone
            
          
        